Title: To George Washington from Jonathan Trumbull, Sr., 27 October 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     My Dear Sir
                     Hartford 27th Octr 1780
                  
                  The late Misfortune of the Seizure of our Mail by the Enemy at
                     Stratford—I conjecture, from what I can collect, has deprived this State of
                     sundry important Comunications from Congress—particularly Their Regulations
                     relating to the formg a new Establishment of the Army, which we have Reason to
                     believe were contained in the Mail, & comg forward. The inclosed
                     Letters to Congress respect that Subject—which I take The Liberty to inclose to
                     your Excellency by an Express going no farther than your Head Quarters—begg
                     your Excuse for this trouble—I wish your particular Attention, that they may
                     have a speedy Conveyance to Phila. With the highest Sentiments of Respect
                     & Esteem I am dear Sir Your most Obedt hume Servant
                  
                     Jonth; Trumbull
                  
               